Exhibit 10.2
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (“Agreement”) is made and entered into May 11, 2016 by
and between Virtual Piggy, Inc., a Delaware corporation (the “Company“), and
International Corporate Management, LLC. a company who’s office is located at
1246-49 South 26th Street, Building J mailbox 6, Philadelphia PA 19146
(“Consultant”).


In consideration of the mutual premises herein contained and intending to be
legally bound hereby, the parties agree as follows:
 
1.    Consulting Services.


1.1.          Services.  During the term of this Agreement, Consultant shall
provide consulting services to the Company as set forth on Schedule 1 hereto
(the “Consulting Services”).  The Consultant will perform the Consulting
Services faithfully, diligently and to the best of the Consultant’s skill and
ability.


1.2           Consulting Term.  The term of this Agreement shall begin on the
date hereof May 11, 2016 and shall continue on a monthly basis. The (“Term”),
unless terminated prior thereto pursuant to Section 3 below.
 
1.3           Independent Contractor.  Consultant and Company acknowledge and
agree that the relationship hereunder created is one of an independent
contractor and not one of employment.  Consultant shall at all times during the
Consulting Term act as an independent contractor and nothing hereunder shall be
construed to be inconsistent with this relationship or status or  create or
imply a relationship of employer-employee between the Company and
Consultant.  Consultant shall not hold himself out to third parties as an
employee of Company, and shall have no authority to bind or commit Company,
legally or otherwise.  The Consultant shall not be entitled to any benefits paid
by the Company to its employees.  The Consultant shall be solely responsible for
any tax consequences applicable to him by reason of this Agreement and the
relationship established hereunder, and the Company shall not be responsible for
the payment of any federal, state or local taxes or contributions imposed under
any employment insurance, social security, income tax or other tax law or
regulation with respect to the Consultant’s performance of consulting services
hereunder.  Company and Consultant shall report any and all payments made by
Company pursuant to this Agreement to the appropriate governmental agencies in a
manner consistent with Consultant's status as an independent contractor.
 
2.              Compensation; Expenses.
 
 (a)           The Company shall pay Consultant a fee equal to $12,500.00 per
month during the Term hereof, which shall be paid no later than the fifth
business day of that month.
 
 (b)           The Company shall reimburse the Consultant for any reasonable
costs and expenses incurred by the Consultant on the Company’s behalf, provided,
however, that the Consultant shall not incur any expenses greater than $1,000 on
behalf of the Company without obtaining prior consent from the Chairman of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Termination.
 
3.1.          Either party may terminate this Agreement upon ten (10) days
written notice to the other. In the event of a termination pursuant to this
Section 3.1, the Company shall not be responsible to make any further payment of
any kind to Consultant except for payment of fees earned prior to the date of
termination.


3.2           This Agreement shall terminate upon the execution of a definitive
employment agreement between the Consultant and the Company; or automatically in
the event of Consultant's death.




4.         Confidentiality.   Consultant understands that Consultant's work as a
consultant of the Company creates a relationship of trust and confidence between
Consultant and the Company.  During and after the Term of this Agreement,
Consultant will not use or disclose or allow anyone else to use or disclose any
"Confidential Information" (as defined below) relating to the Company, its
subsidiaries, its products, services, suppliers or customers except (i) as may
be necessary in the performance of Consultant's work for the Company which use
or disclosure shall be solely for the benefit of the Company in connection with
the Company’s business and in accordance with the Company’s business practices
and employee policies or (ii) as may be specifically authorized in advance by
appropriate officers of the Company.  "Confidential Information" shall include,
but shall not be limited to, information consisting of research and development,
patents, trademarks and copyrights and applications thereto, technical
information, computer programs, software, methodologies, innovations, software
tools, know-how, knowledge, designs, drawings, specifications, concepts, data,
reports, processes, techniques, documentation, pricing, marketing plans,
customer and prospect lists, trade secrets, financial information, salaries,
business affairs, suppliers, profits, markets, sales strategies, forecasts,
employee information and any other information not available to the general
public, whether written or oral, which Consultant knows or has reason to know
the Company or its subsidiaries would like to treat as confidential for any
purpose, such as maintaining a competitive advantage or avoiding undesirable
publicity.  Consultant will keep Confidential Information secret and will not
allow any unauthorized use of the same, whether or not any document containing
it is marked as confidential.  These restrictions, however, will not apply to
Confidential Information that has become known to the public generally through
no fault or breach of Consultant's or that the Company regularly gives to third
parties without restriction on use or disclosure.  Consultant further
understands and acknowledges that (a) the Confidential Information is the
property of the Company, constitutes a major asset of the Company and is crucial
to the successful operation of the Company's business; (b) the use,
misappropriation or disclosure of the Confidential Information would constitute
a breach of trust and could cause irreparable injury to the Company; and (c) it
is essential to the protection of the Company's goodwill and to the maintenance
of the Company's competitive position that the Confidential Information be kept
secret.
 
 
 

--------------------------------------------------------------------------------

 
 
5.          Return of Company Property.  Promptly upon the expiration or sooner
termination of the term of this Agreement, and earlier if requested by the
Company at any time, Consultant shall deliver to the Company (and will not keep
in Consultant’s possession or deliver to anyone else) all Confidential
Information and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Consultant
as part of or in connection with the Consulting Services or otherwise belonging
to the Company.
 
6          Equitable Relief.


6.1         Injunction.  Consultant acknowledges that the restrictions contained
in Sections 4 and 5 hereof are reasonable and necessary to protect the
legitimate interests of the Company, its subsidiaries, and its affiliate, that
such restrictions are deemed to be material, that the Company would not have
entered into this Agreement in the absence of such restrictions, that it would
be impossible or inadequate to measure and calculate the Company’s or its
subsidiary’s or affiliate’s damages from any violation of those Sections and
that any violation of any provision of those Sections may result in irreparable
injury to the Company, its subsidiaries or affiliate (each of which shall be
deemed a third party beneficiary of such restriction).  Consultant agrees that
each of the Company, its subsidiaries, its affiliate shall, whether or not it is
pursuing any potential remedies at law, be entitled to seek in any court of
competent jurisdiction, preliminary and permanent injunctive relief and to
specific performance of any such provision of this Agreement, without the
necessity of proving actual damages as well as to an equitable accounting of all
earnings, profits and other benefits arising from any actual or threatened
breach of Section 4 or 5 hereof, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company or any subsidiary
or affiliate of the Company may be entitled.  Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuance of such injunction and to the
ordering of specific performance.


6.2           Jurisdiction.  The parties irrevocably and unconditionally (a)
agree that any suit, action or other legal proceeding seeking equitable relief
under this Section 6, including without limitation, any action commenced by the
Company or any of its subsidiaries for preliminary and permanent injunctive
relief and other equitable relief, and any suit, action or other legal
proceeding brought against the Company or any of its subsidiaries or affiliates,
shall be brought and adjudicated in any court of competent civil jurisdiction
sitting in Los Angeles County, California or the United States District Court
for the Southern District of California, (b) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding and (c)
waives any objection which Consultant may have to the laying of venue of any
such suit, action or proceeding in any such court.  Consultant also irrevocably
and unconditionally consents to the service of any process, pleading, notices or
other papers in any manner permitted by the notice provisions of Section 9
hereof.


7.             Representations, Warranties and Covenants.  The Consultant hereby
represents, warrants and covenants to the Company as follows:


7.1.           Neither the execution and delivery of this Agreement, the
performance of the transactions contemplated hereby, nor compliance by the
Consultant with any of the provisions hereof will: (a) violate any order, writ,
injunction, decree, law, statue, rule or regulation applicable in any respect to
the Consultant or with respect to any of his obligations hereunder; or (b)
require the consent, approval, permission or other authorization of, or
qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party, except for those that have been obtained;
 
 
 

--------------------------------------------------------------------------------

 
 
7.2         Consultant: (a) is not and will not become a party to, and is not
and will not become subject to, any employment agreement, non-competition
agreement or covenant, non-disclosure agreement or covenant or any other
agreement, covenant, understanding or restriction that would prohibit the
Consultant from executing this Agreement, engaging in the transactions
contemplated hereby or performing fully his duties and responsibilities
hereunder; and (b) can perform his obligations hereunder without disclosing or
using any confidential or proprietary information of any third party; and
 
7.3         To Consultant’s knowledge, this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person.
 
8.           Governing Law.  This Agreement shall be governed by and all
questions relating to its validity, interpretation, enforcement and performance
(including, without limitation, provisions concerning limitations of actions)
shall be construed in accordance with the laws of the State of California
without regard to its choice of law statutes and/or case law.  The parties
hereto consent to the jurisdiction of the Superior Court of Los Angeles County,
California, and the United States District Court for the Southern District of
California as the exclusive courts of jurisdiction with respect to the
interpretation or enforcement of the provisions of this Agreement.


9.           Notices.  All notices and other communications hereunder or in
connection herewith shall be in writing and shall be deemed to have been given
when delivered by hand, reputable express delivery service, mailed by certified
or registered mail, return receipt requested, or sent via facsimile and followed
up by hand delivery, reputable express delivery service or mailed by certified
or registered mail, return receipt requested to the party as follows (provided
that notice of change of address shall be deemed given only when received):
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company, to:


Virtual Piggy, Inc.
1618 South Broad Street
Philadelphia, PA 19145
Fax:     (215) 465-2013
Attention:  Corporate Secretary




If to Consultant, to:


International Corporate Management, LLC.
1246-49 South 26th Street
Building J Mailbox 6
Philadelphia, Pa 19146
Attn: Peter Pelullo




or to such other names or addresses as Company or Consultant, as the case may
be, shall designate by notice to the other person in the manner specified in
this Section.


10.           Miscellaneous.  This Agreement: (a) constitutes the entire
agreement and supersedes any prior and contemporaneously-made written or oral
agreements between the parties relating to the subject matter hereof; (b) except
as specifically provided herein, may be modified only in a writing duly executed
by the parties hereto; (c) shall be binding upon and inure to the benefit of and
be enforceable by the successors and permitted assigns of the Company; and (d)
shall not be assignable or delegable in whole or in part by Consultant without
the prior written consent of the Company.
 
11.           Severability.  The covenants in this Agreement are severable, and
if any covenant or portion thereof is held to be invalid or unenforceable for
any reason, such covenant or portion thereof shall be modified or adjusted by a
court or other tribunal exercising its equitable powers to the extent necessary
to cure such invalidity or unenforceability, and all other covenants and
provisions shall remain valid and enforceable.
 
12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.  The Agreement may further be delivered
by facsimile or electronic transmission, and the facsimile or electronic
signatures may be deemed original signatures for all purposes, including for
purposes of the Best Evidence Rule and all other rules or doctrines of similar
effect.
 
13.           Survival.  Notwithstanding any termination or expiration of this
Agreement, Sections 4, 5, 6, 7 and 8 of this Agreement shall survive and remain
in full force and effect in accordance with their respective terms.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
VIRTUAL PIGGY, INC.
                           
By:
             
Name: Ernest Cimadamore


Title: Secretary
               
CONSULTANT
 International Corporate Management, LLC
                           
Officer: Peter S. Pelullo
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




The Consultant shall provide consulting and other services to the Company,
including but not limited to the analysis of the Company’s products and services
to merchants, and such other services as determined by the Company’s Chairman
and Board of Directors from time to time during the term hereof.


 



--------------------------------------------------------------------------------